.




             OFFICE   OF THE AlTORNEY        GENERAL    OF TEXAS
                                 AUSTIN
e-ahum
---



   f?ononble 0. C. &rear
   Taxam Bighuay Engineer
   Terao ‘El&way Deportment
   Austin,    %xar

   Deer 9I.r~




                                                          he14 ia the
                                                         r Daparteent .
                                                       be 16~1 of hprn,
                                                        you in~-oonMoUon
                                                       o the Sate Treemarer.




                                      wAgpfioation     90.   248Ui'




             JiltIl.CLAW Pi AL.,
                            Responl9elltr,
Honorable   D. 0. Cr6or.   i’ag6 2




               The abcue-m@&mred snd 6utitled cppllcet ion6
        for wplta of error were fllsd       in the u6ua6 of
        Ztotr   et al. V. Class et al;, iJo. 11641, in the
        Court of Civil Appeals at OolVoeton.         The opinion
        of the Court of Civil Qp6616 Ia r6pDrt6d In 167
        9.J. (26) 296, end wo refer to that oplnlou for
        l full   6t&tem4nt  of the foot6 and iaeu66 involved.
        l3eretorore.   on February 17, 1943, we *Refucsrd ror
        Bat of !Xerlt* botE oi the above ar:rllostlotm.
                                                ..-
        It .fr now o~rred     tbst t ts order8  atma   lnC1oated
        be, an& the atme am hereby, smt bsld6,         %nd that
         both Of a’e$d %~~liO%thXl6 be Refwed.


        O&nlon d6Uvrrsd
                April 21, 1903.”

             The ~upremo Court, by Its order above quoted, has,
uncsr Rule of Prooadrlre 4a3, ag?rovod the prlnoipl66 or 16~
drolwed in the opinloo of the Court of Civil ?ppml.6, to t&o
0rr80t that your %epartmmti ha6 no iat~ereat in the f&a    in-
&rod   abut.
Ronorable D. C. Cirwm,   Page 3


            Id the 11;:ht or the changed order of tho %prme
Court, it Sollows, In our oplnlon, tka: the oheok6 aentloncd
by jrqu 6hould now be roturnod to the r66peotlve oollsotorr.

                                      Yours Vary   truly